UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

HEAVENLY WILSON,

                              Plaintiff,
                                                            1:18-CV-0772
v.                                                          (GTS/CFH)

NEW CHOICES RECOVERY CENTER; and
STUART ROSENBLATT,

                        Defendants.
_____________________________________________

APPEARANCES:

HEAVENLY WILSON
 Plaintiff, Pro Se
657 Sunset Street
Schenectady, New York 12303

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this pro se employment civil rights action filed by

Heavenly Wilson (“Plaintiff”) against the above-captioned entity and individual (“Defendants”),

is United States Magistrate Judge Christian F. Hummel’s Report-Recommendation

recommending that Plaintiff’s Complaint be sua sponte dismissed without prejudice and with

leave to amend. (Dkt. No. 8.) Plaintiff has not filed an objection to the Report-

Recommendation, and the deadline by which to do so has expired. (See generally Docket

Sheet.) After carefully reviewing the relevant papers herein, including Magistrate Judge

Hummel’s thorough Report-Recommendation, the Court can find no clear-error in the Report-
Recommendation:1 Magistrate Judge Hummel employed the proper standards, accurately recited

the facts, and reasonably applied the law to those facts. As a result, the Report-Recommendation

is accepted and adopted in its entirety for the reasons set forth therein, and Plaintiff’s Complaint

shall be dismissed without further Order of the Court unless, within thirty (30) days from the

date of this Decision and Order, Plaintiff files an Amended Complaint correcting the pleading

defect identified by Magistrate Judge Hummel. In addition to correcting that pleading defect,

Plaintiff is advised that she should also allege facts plausibly suggesting how her supervisor

Tricia Le treated non-African-American employees whom she also supervised differently than

she treated Plaintiff.

        ACCORDINGLY, it is

        ORDERED that Magistrate Judge Hummel’s Report-Recommendation (Dkt. No. 8) is

ACCEPTED and ADOPTED in its entirety; and it is further

        ORDERED that Plaintiff’s Complaint (Dkt. No. 1) shall be DISMISSED without further

Order of the Court, unless, within THIRTY (30) DAYS of the date of this Decision and Order,

Plaintiff files an Amended Complaint that corrects the pleading defects identified in the Report-

Recommendation; and it is further




        1
                 When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a “clear error” review, “the court need only
satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1
(S.D.N.Y. July 31, 1995) (Sotomayor, J.) (“I am permitted to adopt those sections of [a
magistrate judge’s] report to which no specific objection is made, so long as those sections are
not facially erroneous.”) (internal quotation marks omitted).

                                                  2
      ORDERED that, should Plaintiff file an Amended Complaint, it shall be referred to

Magistrate Judge Hummel for review.

Dated: January 31, 2019
       Syracuse, New York
                                          ____________________________________
                                          Hon. Glenn T. Suddaby
                                          Chief U.S. District Judge




                                             3
